Citation Nr: 1811662	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for a service-connected left hand disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from July 1962 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Throughout the appeal period, and at its worst, the Veteran has hearing loss that equates to Level I in the left ear and Level II in the right ear.  

2.  The Veteran's left hand disability does not result in ankylosis; or thumb limitation of motion with a gap of more than 5.1 centimeters between the thumb pad and the fingers.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2017).

2.  The criteria for a disability rating in excess of 10 percent for a left hand disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214-30 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in November 2017 for the purpose of affording the Veteran a VA examination and obtaining a medical opinion with respect to that examination.  Appropriate VA examinations was conducted in January 2018 with corresponding reports.  There has been no objection to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). The Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)).

Since the 2017 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 


Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

In September 2011, the Veteran was afforded a VA audiological examination.  The results of audiometric testing showed a pure tone threshold average of 36 Hz with a speech discrimination score (Maryland CNC) of 94 percent in the left ear and a pure tone threshold average of 50 Hz with a Maryland CNC of 92 percent in the right ear.

In December 2017, the Veteran underwent a second VA audiological examination.  The results of audiometric testing showed a pure tone threshold average of 46 Hz with a Maryland CNC of 100 percent in the left ear and a pure tone threshold average of 58 Hz with a Maryland CNC of 96 percent in the right ear.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Here, the Veteran's average decibel loss score at the September 2011 VA audiological examination equates, using Table VI, to a Level I in the left ear and to a Level I in the right ear.  The Veteran's average decibel loss score at the December 2017 VA audiological examination equates, using Table VI, to a Level I in the left ear and to a Level II in the right ear.  When these results are combined on Table VII, the results from the September 2011 and December 2017 VA audiological examinations result in a noncompensable rating.  Additionally, the evaluations addressed the functional effects of the Veteran's hearing loss disability. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Additionally, Table VIA would not be applicable, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 70 decibels or more at 2000 Hz for either ear at either VA examination.  Moreover, there was no indication by the VA audiologists that the speech recognition scores were not appropriate.

As described, a compensable schedular rating is not warranted for the Veteran's bilateral hearing loss.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that he is entitled to a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the disabilities on appeal has been provided by the medical personnel who has examined him during the current appeal and has rendered a pertinent opinion in conjunction with the evaluation.  The medical finding (as provided in the examination report) directly addresses the criteria under which these disabilities are evaluated.

Accordingly, a schedular compensable rating for bilateral hearing loss is denied.

Left Hand Disability

The Veteran is currently rated at 10 percent for his left hand disability under Diagnostic Code 5215 for limitation of motion of the wrist.

Diagnostic Code 5214 evaluates ankylosis of the wrist.  The medical record does not document this condition.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5215 evaluates limitation of motion of the wrist.  The Veteran is in receipt of a 10 percent rating, the maximum rating available under this Diagnostic Code.  Therefore, this Diagnostic Code will not be discussed further.

Diagnostic Codes 5216 through 5227 evaluates ankylosis of the digits.  Diagnostic Codes 5229 and 5330 evaluates limitation of motion of the fingers.  The medical record does not document any of these conditions.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.

Diagnostic Code 5228 evaluates limitation of motion of the thumb.  A 10 percent rating is assigned for a gap of 1 to 2 inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned for a gap of more than 2 inches (5.1 centimeters) between the thumb pad and the ringers, with the thumb attempting to oppose the fingers

The Veteran's treatment records do not show any left hand symptoms or treatment.

In October 2011, the Veteran was afforded a VA examination.  He endorsed left hand pain, decreased strength, decreased dexterity, and stiffness.  He reported taking over-the-counter medications for pain.  On examination, the examiner noted that there was no gap between the thumb pad and the fingers.  The examiner reported that the Veteran's left hand disability resulted in an inability to play golf as he was unable to grasp a club effectively.

In December 2017, the Veteran was afforded a VA examination.  He complained of left hand weakness.  He reported that he did not have current treatment.  He described pain and stiffness during flare-ups.  On examination, the examiner noted that there was no gap between the thumb pad and the fingers.  The examiner indicated that there was evidence of pain with use of the hand and objective evidence of localized tenderness or pain on palpation.  The examiner reported that the Veteran had less movement than normal.  The examiner indicated that the Veteran had reduced 4/5 left hand strength.

The Veteran was not found to have limitation of motion of the thumb with a gap of more than 5.1 centimeters.  To the contrary, both examinations indicated that there was no gap between the thumb pad and the fingers.  The criteria for a higher (20 percent) rating have not been met.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The VA examiners did not note that repetitive motion testing resulted in any additional functional loss or range of motion.  The Veteran retained slightly reduced 4/5 strength at the December 2017 VA examination.  Thus, a greater rating is not warranted under DeLuca.  That is, pain has not been shown to be so functionally limiting that the Veteran effectively has limitation of motion of the thumb with a gap of more than 5.1 centimeters.

Accordingly, a schedular rating in excess of 10 percent for the Veteran's left hand disability is denied.


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for a left hand disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


